Citation Nr: 1112754	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for traumatic arthritis of the left knee (left knee disability).  

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for bilateral hip damage, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2011, the Veteran testified before the undersigned Acting Veteran's Law Judge during a travel board hearing.  A copy of the transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's posttraumatic degenerative changes of the left knee are manifested by symptoms of pain, limitation of motion, swelling, crepitus, and instability requiring frequent use of a knee brace and a cane.  

2.  The evidence is at least in relative equipoise regarding whether the Veteran's right knee disorder is related to his left knee disorder.

3.  The evidence is at least in relative equipoise regarding whether the Veteran's bilateral hip disorder is related to his left knee disorder.




CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent rating, but no higher, for the left knee disability, to include posttraumatic degenerative changes of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5003, 5010, 5257 (2010).

2.  The Veteran's right knee disorder is related to his service-connected left knee disability.  38 C.F.R. § 3.310(a) (2010).

3.  The Veteran's bilateral hip disorder is related to his service-connected left knee disability.  38 C.F.R. § 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With respect to the Veteran's service connection claims, the claim for entitlement to service connection for right knee and bilateral hip disorders are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Further, with regard to claim for an increased disability rating for service-connected left knee disorder, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to initial adjudication of the Veteran's claims, a letter dated in January 2007 informed the Veteran of its duty to assist him in substantiating his increased rating claim, and the effect of this duty upon his claim.  This letter also provided notice of the type of evidence necessary to establish a disability rating or an effective date for the disability on appeal.  See Dingess/Hartman, 19 Vet. App. 473.  A subsequent letter dated in May 2008 further satisfied the requirements under Vazquez-Flores.  The letter addressed the type of evidence needed to show that the Veteran's left knee disability had worsened.  The May 2008 letter also provided notice that should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified of how the effective date is determined.  The duty to notify has been satisfied.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2010).  The Veteran was afforded VA examinations in April 2007 and May 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.  Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c) (4) (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran was assigned a 10 percent disability evaluation for his severe traumatic arthritis of the left knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5257.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that the arthritis under DC 5010 is the service-connected disorder and that the recurrent subluxation or lateral instability under DC 5257 is a residual condition.  

Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent disability is contemplated when such impairment is moderate, and a 30 percent disability evaluation is warranted when it is severe.  Id.  The schedule of ratings does not define "slight," "moderate," and "severe."  Rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be DCs 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under DC 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

DC 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 45 degrees, 10 percent is assigned.  When flexion is limited to 30 degrees, 20 percent is assigned.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a DC 5260.  DC 5261 provides for limitation of the extension of the leg.  When extension is limited to 10 degrees, a 10 percent rating is assignable.  When the limitation is to 15 degrees, 20 percent is warranted.  A 30 percent rating is assignable when extension is limited to 20 degrees; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). (i.e. the limitation of motion codes).

Throughout his appeal, the Veteran has complained of left knee pain.  A February 2007 private treatment note from the Veteran's chiropractor reflects reports of repeated difficulty walking due to pain and stiffness in his left knee.  He walked with an antalgic gait due to his bilateral knee problems.  The Veteran had moderate limited left knee flexion.  No numerical measurements were listed in this report.  Crepitus was palpable and audible in the left knee.  Valgus and varus stress tests of the left knee produced moderate pain.  He was diagnosed with degenerative joint disease of the right knee and posttraumatic degenerative joint disease of the left knee.  
  
During an April 2007 VA examination, the Veteran complained of left knee pain and giving way.  The Veteran denied swelling, locking, or redness.  He indicated wearing a hinged brace on his left knee when he walked and did chores around the house.  There was no dislocation or subluxation, or inflammatory arthritis noted over the knee joint.  The examiner indicated that the Veteran's left knee did not have an effect on his usual occupation or daily activity as a driver unless he walked too long or bent over to pick up weights.  The Veteran's left knee range of motion was extension to 0 degrees and flexion to 110 degrees.  The examiner noted pain at the ends of flexion.  Repeated squats did not decrease the range of motion or joint function of the left knee.  There was no objective evidence of edema, effusion, instability.  There was however a slight decrease in strength.  Moderate tenderness was noted over both knees at their medial aspect.  There was some guarding of movements on both knees during the examination.  He had a slight antalgic gait because of his left knee.  Otherwise, there was no callosities, breakdown, or unusual shoe wear pattern.  X-ray reports of the left knee showed degenerative changes over the medial compartment of the left knee.  He was diagnosed with traumatic degenerative joint disease of the left knee.  

VA treatment records dated from July 2005 to September 2007 show continued complaints of left knee pain.  Specifically, in an October 2006 annual health screening report, the Veteran requested hydrocodone for his left knee pain.  The Veteran rejected an orthopedic referral at that time.  A December 2007 private treatment note from the Veteran's chiropractor indicates constant pain and stiffness in his knees.  The provider indicated that the Veteran had systemic degenerative joint disease which began with a posttraumatic injury of the left knee and had gradually worsened involving multiple other areas of his spine and extremities.   VA treatment records dated from December 2008 to May 2010 do not show further treatment for his left knee disorder.  

In a May 2010 VA examination report, the Veteran complained that his knee was getting weaker over time.  He had difficulty getting up and down from a sitting position and standing was difficult and limited to durations of only a few minutes.  The Veteran claimed that his left knee gave way and caused him to fall on his hips.  The examiner found no deformity of the left knee joint.  He indicated that there was giving way but no instability.  Pain, stiffness, and weakness were noted, as well as decreased speed of joint motion.  There was however no incorrdination, subluxation, dislocation, locking, or effusion.  Swelling was noted which severely affected the motion of the joint.  The examiner found crepitation, grinding and meniscus abnormality.  The Veteran's left knee flexion was to 100 degrees and his extension was normal.  There was objective evidence of pain with active motion on the left side.  The examiner noted that the Veteran's decreased mobility, strength, pain, and fatigue impacted his occupational activities.  

The Board finds that the Veteran's extension is normal and noncompensable.  See 38 C.F.R. § 4.71a, DC 5261.  Further, the Veteran does not meet the criteria for a 10 percent rating under limitation of flexion.  See 38 C.F.R. § 4.71a, DC 5260.  The Veteran's flexion is not limited to 30 degrees under DC 5260 and his extension is not limited to 15 degrees under DC 5261.  

The Veteran is entitled to a 10 percent rating in recognition of the x-ray findings of arthritis with noncompensable limitation of motion.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.  There is, in this case, only one major joint involved.  A 10 percent rating is warranted under DC 5003.  See id.  Higher ratings under Diagnostic Codes 5003, 5260 and 5261 are not warranted.

Separate ratings may be assigned for arthritis with limitation of motion of a knee (Diagnostic Codes 5003-5010) and for instability of a knee (Diagnostic Code 5257). VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994)(separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.). 

Again, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  VA medical records reflect that the Veteran wears a left knee brace and ambulates with a cane.  The April 2007 VA examination report notes there was no instability of the left knee, although it indicates that the Veteran wore a left knee brace.  The May 2010 VA examiner also found no instability although he noted that the Veteran's left knee gave way and noted the Veteran's use of a cane to ambulate.  The Veteran testified in February 2011 that his knee is unstable and gives out.  As will be discussed below, the Veteran is competent to report and describe his pain and symptoms related to his knee, e.g. feelings of his knee giving out.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evidence provides that the Veteran's experiences slight instability, which warrants a separate 10 percent rating pursuant to DC 5257.  Moderate instability is not found as the Veteran is able to ambulate, albeit with some assistance, and the evidence shows is able to bear weight on his left knee.  As such, the Board finds that a 10 percent rating is "equitable and just."  See 38 C.F.R. § 4.6.  

The Board has also considered the rule of DeLuca.  The Veteran has complained of pain, weakness, fatigability, and stiffness in his knee.   He has tenderness and flare ups of pain.  However, there is no indication that these complaints are beyond those contemplated by the current evaluations; therefore, additional compensation pursuant to DeLuca is not warranted.

The Board has considered other possible avenues for a higher rating.  Knee impairment with cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  While the Veteran has complained that his knee intermittently locks, there is no objective evidence of locking in his knee.  Further, DC 5259 provides a maximum 10 percent rating for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  The Board recognizes that the medical evidence establishes a meniscal tear of his left knee; however, there is no medical evidence to suggest that the Veteran currently exhibits dislocated semilunar cartilage or symptomatic semilunar cartilage removal in his left knee.  Furthermore, a 10 percent rating is the highest possible rating under this diagnostic code.  As such, the Board concludes that a higher rating under DC 5258 or 5259 is not warranted.  The Ratings Schedule provides ratings for ankylosis (DC 5256), tibia and fibula impairment (DC 5262), and genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  The medical evidence does not show that the Veteran suffers from these disorders.  These diagnostic codes are not for application.  

The Board acknowledges the Veteran's assertions that he deserves higher ratings for his left knee disability.  He can attest to factual matters of which he has firsthand knowledge, e.g., that he experiences knee pain, stiffness, and swelling.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also acknowledges a statement submitted by the Veteran's daughter.   She is also competent to report what she witnesses, e.g. witnessing the Veteran's knee buckle.  See Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board has considered the possibility of staged ratings.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The record contains no evidence demonstrating that staging is warranted.  Rather, the evidence shows that the disability has not changed substantially and that a uniform evaluation is for application.
 
As such, the Board finds that the preponderance of the evidence warrants a 10 percent evaluation under DC 5003 and a separate 10 percent evaluation under DC 5257 for his left knee disability.  Consequently, the benefit-of-the-doubt rule applies, and the claim is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The schedular evaluations for the Veteran's left knee disability are adequate.  His complained of symptoms are those contemplated by the rating criteria.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for his service connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Finally, in adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, Rice is not applicable to the current appeal.  While the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his left knee disability, he has not submitted evidence of unemployability, or claimed to be unemployable.  At his February 2011 Board hearing, the Veteran testified that while his knee pain bothered him while performing his job duties and was a factor in his decision to retire, he maintained a full time job with some accommodations.  The Veteran has never claimed that his left knee disability prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

III. Service Connection

The Veteran contends that his right knee and bilateral hip disorders were caused or aggravated by the service-connected left knee disability.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id. 

Post-service records indicate that the Veteran has a current diagnosis of degenerative joint disease of the right knee and bilateral hips.  As such, the Board turns to the issue of whether the current disabilities are caused or aggravated by the Veteran's service-connected left knee disability.  

The Veteran contends that the pain and swelling of his left knee cause him to alter his gait.  He also provides that his left knee is unstable and gives out, which causes him to constantly fall on his knees and hips.  It is this falling and altered gait which he contends has put stress on his knee and hips and caused or contributed to his current disabilities.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran is competent to report symptoms related to his right knee and hip problems.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, degenerative joint disease is not a condition that can be causally related to military service or another disability by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  While the Veteran is found to be competent and credible as to his testimony regarding his symptoms, he is not competent to proffer a diagnosis or provide an opinion as to the etiology of right knee or hip disabilities.  

VA medical records reveal that the Veteran started complaining of right knee pain in May 2003 and hip pain thereafter.  A March 2006 treatment note indicates that the Veteran suffered a fall from a ladder and injured his back, coccyx, and neck.  A March 2006 treatment note provides that he had right hip pain since the March 2006 fall noted above.  

A February 2007 private chiropractic treatment note indicates that the Veteran complained of chronic pain in his low back and constant pain in his right posterior hip.  He also reported episodes of frequent falling due to instability in his right knee as well as weakness in the left knee and thigh.  The chiropractor noted that the Veteran walked with an antalgic gait due to his bilateral knee, low back, and hip pain.  A right lower extremity length deficiency was noted and he had a mildly limited right knee flexion.  Examination of the right hip revealed moderately limited abduction with moderate pain.  There was tenderness in the trochanter.  He was diagnosed with bilateral knee degenerative joint disease and tendinitis and likely degenerative joint disease of the right hip.  The chiropractor opined that the hip and low back conditions were the result of the early degenerative joint disease of the left knee as well as the subsequent antalgic gait due to the left knee condition.  

In April 2007, the Veteran was afforded a VA examination to determine the nature and etiology of his right knee and hip disabilities.  The examiner reviewed the claims file and noted that the Veteran complained of constant right knee pain which hurt only with weight bearing.  He provided that his bilateral hips were painful when he stood up after sitting for extended periods of time or after walking, bending, or flexing to pick up weights.  He was diagnosed with degenerative joint disease of the bilateral hips and right knee.  The examiner then opined that it was less likely as not that the degenerative joint disease of the Veteran's hips and right knee are less likely than not related to his left knee degenerative joint disease.  The examiner pointed to a pre-service which caused a pelvic fracture as well as his in-service injury and reasoned that the Veteran had a concomitant degenerative process secondary to genetics, the Veteran's lifestyle, and previous injures.  

A December 2007 private chiropractic treatment note provides that the Veteran continued to experience pain and stiffness in his bilateral knees, bilateral hips, posterior neck, thoracic back, and low back, as well as his bilateral shoulders.  The provider indicated that the Veteran's posttraumatic injury to his left knee began a systemic degenerative joint disease which had gradually worsened and involved his spine and extremities to include his bilateral hips, knees and shoulders.  

In a May 2010 VA examination report, the Veteran indicated that his right knee started wearing out due to compensating for his left knee. He complained of numbness down his left knee.  He indicated that his left knee constantly gave out and caused him to fall on his hips.  The Veteran was diagnosed with degenerative joint disease of the bilateral hips and right knee. The examiner indicated that the Veteran's generalized degenerative joint disease of the entire spine, hips and knee joints was less likely as not related to the left knee degenerative joint disease.  She also pointed to the pre-service accident and his in-service injury and reasoned that the Veteran had a concomitant degenerative process secondary to genetics, the Veteran's lifestyle and previous injuries.  

The Veteran then submitted a February 2011 letter from his private treating chiropractor which indicated that the Veteran had suffered from chronic low back and hip pain for over 20 years.  He indicated that the Veteran's service-connected left knee disability had led to the chronic low back and hip pain.  

Again, the evidence demonstrates that the Veteran has degenerative joint disease of the bilateral hips and right knee and is service-connected for posttraumatic degenerative joint disease of the left knee.  As to whether these disorders are related, the Board finds the evidence in equipoise.

On the one hand, the record contains the April 2007 and May 2010 VA examinations which provided that the Veteran's right knee and bilateral hip problems were less likely than not related to his service-connected left knee disability.  On the other hand, the February 2007, December 2001 and February 2011 private medical opinions relate the Veteran's bilateral hip and right knee disorders to his left knee disability.  

The Board has closely reviewed this conflicting evidence.  Some of this evidence is probative and of persuasive value, and some is not.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  The Board finds the statements in support of the Veteran, by Dr. H to be persuasive.  This provider has a working knowledge of the Veteran's medical condition and history as he the treating provider.  He also appears to have been given sufficient facts of the Veteran's medical history, to include his left knee injury.  Dr. H's opinions are based on his continued treatment of the Veteran's joint conditions and history of his in-service injury.  See Reonal v. Brown, 5 Vet. App. 461 (1993) (the Board is not bound to accept a physician's opinion when it is based merely on the recitations of a claimant).  They are also based on sound medical principles and a reasonable rationale for such. See Neives-Rodrequez v. Peake, 22 Vet. App. 295 (2008).  

For the same reasons, the Board finds the negative nexus opinions dated in April 2007 and May 2011 to be persuasive. The examiner reviewed the Veteran's claims file and interviewed him as to his current symptoms.  Thereafter, the examiners based their opinions on the specific facts of this case and on sound, albeit conflicting, medical principles.  See Neives-Rodriguez, 22 Vet. App. 295.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting clinical data or other rationale should accompany medical opinion).  Given these persuasive statements, the Board finds that the evidence for and against the claim for secondary service connection is in relative equipoise.  38 C.F.R. § 3.159(c) (4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003)(noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  As such, the Board finds that secondary service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the December 2007 and February 2011 medical opinions are adequate as the VA examiner provided sufficient reasons and bases for his opinion that the Veteran's right knee and bilateral hips are related to his service-connected left knee disability.  The preponderance of the evidence is in favor of the claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an increased disability rating of 10 percent under DC 5003 for the arthritis and a separate 10 percent for the instability of the Veteran's left knee disability is warranted.

Entitlement to secondary service connection for a right knee disability is granted.

Entitlement to secondary service connection for a bilateral hip disability is granted.  




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


